Ruby Tuesday, Inc Unaudited Computation of Ratio of Consolidated Earnings to Fixed Charges (Dollar Amounts in Millions) Twenty-six Weeks Ended Fiscal Year Ended December 3, June 4, June 5, May 31, June 1, June 2, Earnings before fixed charges: (Loss)/income from continuing operations before income taxes $ Add equity in losses (deduct equity in earnings) of equity interest - Distribution of earnings from equity investees - Less Capitalized interest Fixed charges: Interest expense Interest portion of rent expense Total fixed charges Adjusted earnings from continuing operations before income taxes available to cover fixed charges $ Ratio of earnings to fixed charges Amount by which earnings were insufficient to cover fixed charges $ N/A N/A $ * We are presenting the ratio above solely pursuant to the requirement set forth in Item 503 of Regulation S-K. The earnings and fixed charges in the above ratio are calculated using the definitions as set for by Regulation S-K.
